DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-10
            The primary reasons for allowance are a process cartridge detachably attachable to a main body of an electrophotographic apparatus, the process cartridge comprising: an electrophotographic photosensitive member; and a charging member, wherein the electrophotographic photosensitive member comprises a first support and a photosensitive layer, when an electric current is measured which flows when a voltage is applied to a surface of the electrophotographic photosensitive member while being varied, there exists a point at which gradients change, in a graph in which a horizontal axis is a square root of an electric field strength E [V/m] in the photosensitive layer, and a vertical axis is a common logarithm of the 1, in a region in which the electric field strength is smaller than that of the point at which the gradients change, and a gradient of the graph is represented by a2, in a region in which the electric field strength is larger than that of the point at which the gradients change, a2/a1 is 1.50 or larger; and the charging member comprises a second support having an electroconductive outer surface, and a second electroconductive layer provided on the outer surface of the second support, wherein the second electroconductive layer comprises a matrix containing a first rubber, and a plurality of domains that are dispersed in the matrix, wherein the domain comprises a second rubber and an electron conducting agent, at least a portion of the domain is exposed to an outer surface of the charging member, and the outer surface of the charging member comprises at least the matrix and at least a portion of the domain, wherein when a volume resistivity of the matrix is represented by ρM [Ω∙cm] and a volume resistivity of the domain is represented by ρD [Ω∙cm], ρM is 1.0x 105 times or higher of ρD.  The above limitations are contained in claims 1-10, but are not taught or suggested by the prior art of record.  

Claim 11
            The primary reasons for allowance are an electrophotographic apparatus comprising: an electrophotographic photosensitive member; and a charging member, wherein the electrophotographic photosensitive member comprises a first support and a photosensitive layer, when an electric current is measured which flows when a voltage is applied to a surface of the electrophotographic photosensitive member while being varied, there exists a point at which gradients change, in a graph in which a horizontal axis is a square root of an electric field 1, in a region in which the electric field strength is smaller than that of the point at which the gradients change, and a gradient of the graph is represented by a2, in a region in which the electric field strength is larger than that of the point at which the gradients change, a2/al is 1.50 or larger; and the charging member comprises a second support having an electroconductive outer surface, and a second electroconductive layer provided on the outer surface of the second support, wherein the second electroconductive layer comprises a matrix containing a first rubber, and a plurality of domains that are dispersed in the matrix, wherein the domain comprises a second rubber and an electron conducting agent, at least a portion of the domain is exposed to an outer surface of the charging member, and the outer surface of the charging member comprises at least the matrix and at least a portion of the domain, wherein when a volume resistivity of the matrix is represented by ρM [Ω∙cm] and a volume resistivity of the domain is represented by ρD [Ω∙cm], ρM is 1.0 x 105 times or higher of ρD.  The above limitations are contained in claim 11, but are not taught or suggested by the prior art of record.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Harada et al. (US 2012/0224887) disclose an image forming apparatus including a charging member having a layer including a matrix and domains.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        February 7, 2022